Citation Nr: 9933159	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent evaluation, effective as of August 
1996.  The veteran, who had active service from December 1968 
to November 1970, appealed that decision to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD is productive of 
considerable social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
symptoms which include sleeplessness, irritability, anxiety, 
and social isolation; his PTSD is not manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; or more than considerable social and 
industrial impairment. 


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision rendered in May 1998, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from August 27, 1996.  The veteran 
filed a notice of disagreement with respect to the 30 percent 
evaluation, and this appeal ensued.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.

In rating the veteran's PTSD, the RO considered a VA 
psychological evaluation report dated in November 1996.  
During the interview, the veteran stated that he had been 
married to his second wife since 1977.  He indicated that he 
had a daughter from his first marriage and three step-sons 
from his current marriage.  The veteran's current psychiatric 
complaints involved nightmares, intrusive thoughts, 
sleeplessness, irritability, feelings of estrangement from 
other people, and avoidance of oriental people.  He also 
reported hypervigilence, an exaggerated startle response, 
diminished interest in significant activities, occasionally 
hearing sounds of distant artillery, and feeling overwhelmed 
and frightened by the smell of marijuana.  He said that he 
felt "gloomy," but had loving feelings toward his wife, his 
step-sons, and his granddaughter.  He also reported a fair 
level of concentration, a good appetite and a normal energy 
level.  

The psychologist observed the veteran to be casually dressed, 
alert and cooperative during the interview.  His speech was 
normal, affect was moderately constricted, and mood was 
guarded.  He denied hallucinations, as well as suicidal and 
homicidal ideation.  The veteran was administered a Minnesota 
Multiphasic Personality (MMPI) test.  Findings from that test 
were interpreted as showing a moderately high level of acuity 
typically obtained from psychiatric inpatients in acute 
distress, with some exaggeration of pathology.  The profile 
was consistent with difficulties in the affective sphere as 
well as a significant level of social isolation.  There was 
also elevated somatic concerns involving ringing in the ears, 
intermittent skin rashes, numbness of the legs and headaches.  
Expressive drawings by the veteran showed no indication of 
difficulty perceiving or interpreting events in a 
conventional manner, and seemed to reflect a need to minimize 
his symptoms.  Based on these findings, the psychologist 
found that the veteran meet the criteria for PTSD.  It was 
recommended that the veteran seek outpatient counseling. 

The veteran underwent a VA general medical examination in 
November 1996.  Although no psychiatric evaluation was 
performed, the examiner commented that the veteran was 
coherent and emotionally within normal limits.  The veteran 
also appeared to be very tired.  Cooperation, memory and 
orientation were all within normal limits.  No psychiatric 
diagnosis was provided. 

The veteran was afforded a psychiatric examination by the VA 
in April 1998 to determine the nature and etiology of his 
PTSD.  At that time, the veteran reported that he had been 
continuously married for the past twenty years to his current 
wife.  He noted that he had three stepchildren and two 
grandchildren.  He said that he had been working for the same 
company since July 1996 as a truck driver.  He denied 
participating in mental health care because of his schedule.  
His current symptoms involved sleep impairment, nightmares, 
flashbacks, and intrusive thoughts.  He also said that he had 
anxiety "quite a bit," and that he had a history of panic 
attacks.  He indicated that he was very concerned about his 
home security, as he had a dog, lights, weapons, and locks to 
protect his home.  He disclosed that he had no close friends.  
He explained that he and his wife had recently joined the VFW 
for the purpose of socializing, but that they had not yet 
done so.  He said that he did errands on Saturdays with his 
wife because she suffered from various orthopedic 
disabilities.  He described a very low frustration tolerance, 
which would occasionally lead to outbursts of anger.  He 
admitted that he had gotten into pushing matches with other 
people due to his temper, but did not relate any specific 
incident.  He indicated that loud noises and sudden movements 
made him jump.  He described one incident in which he almost 
killed his son when he entered the bedroom unannounced.  When 
questioned further, the veteran said that he would have shot 
his son at that moment if he had a gun in his hand.  He 
described himself as very shy and socially isolated.  He 
explained that there were times when he did not like to be 
around his own family.  

Mental status examination revealed that the veteran was 
somewhat shy but very cooperative and friendly.  He spoke in 
a clear and understandable fashion.  There was no evidence of 
psychotic thought, and no mood or perceptual disorders were 
present.  Some mild to moderate anxiety was observed when 
discussing some of his war experiences.  The veteran denied 
both suicidal and homicidal ideation.  He also stated that he 
was not too impulse-ridden with urges to strike out at other 
people.  Intelligent was in the average range, and sensorium 
and memory were intact.  Judgment and insight seemed to be 
fairly good.  The examiner concluded with a diagnosis of PTSD 
based on the veteran's Vietnam service.  The veteran was also 
assigned a Global Assessment of Functioning (GAF) score of 
48-50.  In providing this score, the examiner commented that 
the veteran  was currently employed and had managed to 
maintain jobs for almost two years.  He added, however, that 
the veteran had gone through many jobs in the past.  The 
examiner found that the veteran's preoccupation with the war 
was a continuing problem.  The examiner thus concluded that 
he would rate the veteran in the serious symptom range due to 
the fact that he had no friends and had a difficult time 
maintaining a job.  He opined that the veteran had serious 
social and occupational functioning problems.  It was also 
noted that the veteran was competent to manage his funds. 

In a VA Form 9 submitted in April 1999, the veteran stated 
that he did not discuss many of his PTSD symptoms during his 
April 1998 examination because they were in remission and 
occurred infrequently.  He stated that he periodically 
suffered from panic attacks, then explained that he did not 
discuss them at the examination because he did not know what 
they were.  He said that these attacks began in 1996 and were 
getting increasingly worse.  He explained that the attacks 
were now interfering with his ability to perform his job.  He 
also indicated that he had been suffering from depression 
over the past two years.  He described sleeplessness, memory 
problems, and irritability with people around him. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  The VA General Counsel 
construed the term "definite" as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993). 
A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, any increase in disability based on the 
revised criteria cannot become effective prior to November 7, 
1996.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.
Applying the facts of this case to the applicable criteria, 
the Board finds that the veteran's PTSD appears most 
consistent with a 50 percent evaluation under both sets of 
criteria since the initial rating.  In this regard, the Board 
acknowledges that the veteran's disability picture under the 
old criteria is more than "distinct, unambiguous, and 
moderately large in degree" and more closely approximates 
"considerable" social and industrial impairment.  The 
veteran has reported that he had no close friends and did not 
socialize.  This is consistent with findings from MMPI 
testing performed in December 1996, which revealed a 
significant level of social isolation.  In addition, in April 
1998, a VA examiner found that the veteran demonstrated 
social and occupational functioning problems.  These findings 
can fairly be said to result in considerable social and 
industrial impairment under the former criteria for rating 
psychoneurotic disorders.  Moreover, as the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as feelings 
of depression and difficulty in establishing and maintaining 
effective work and social relationships, a 50 percent rating 
is also appropriate under the revised criteria for rating 
mental disorders.  Accordingly, the Board concludes that the 
schedular requirements for a 50 percent rating for PTSD have 
been met since the initial rating.

In reaching this decision, the Board has also determined that 
the veteran's disability picture for PTSD does not warrant an 
evaluation in excess of 50 percent under either set of 
criteria at any time since the initial rating.  Applying the 
former criteria, the Board finds that the veteran's PTSD has 
not been manifested by more than considerable impairment of 
social and industrial adaptability.  The Board has considered 
the evidence showing that the veteran is isolated and has no 
close friends.  Nevertheless, the veteran has been 
continuously married to his second wife for over twenty years 
and has stated that he had loving feelings toward his wife, 
his three step-sons, and his granddaughter.  The evidence 
also shows that the veteran has been employed full time by 
the same company since July 1996.

The Board has also considered the April 1998 VA examination 
report in which the examiner stated that he would rate the 
veteran in the serious symptoms range due to the veteran's 
serious social and occupational functioning problems.  The 
Board emphasizes, however, that it is required to assign an 
evaluation "[b]ased on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination."  38 C.F.R. § 4.126.  The record 
shows that the veteran has been able to maintain the same job 
since July 1996 and a marriage for over twenty years.  
Moreover, the VA psychologist noted in November 1996 that the 
veteran had a number of somatic complaints and a moderately 
high degree of psychiatric symptomatology which, in the 
Board's judgment, is more consistent with moderately large or 
considerable impairment rather than severe disability.  The 
April 1998 VA psychiatric examination noted a history of 
recurrent PTSD symptoms but the mental status examination at 
that time was essentially normal, aside from mild to moderate 
anxiety.  It was also noted at that time that the veteran was 
able to perform errands for his wife on Saturdays. 

The Board applies this same rationale to the GAF score of 48-
50 provided in the April 1998 examination report.  This score 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  However, the clinical findings of record do not 
reflect that the veteran's PTSD is productive of serious 
symptoms as contemplated in this score.  The veteran has 
consistently denied both suicidal and homicidal ideation, and 
no obsessional rituals have been reported.  He is married and 
able work full time as a truck driver.  Examiners have also 
observed the veteran to be cooperative and well groomed, with 
no impairment in judgment or cognitive functioning.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
50 percent for the veteran's PTSD under the former criteria 
for rating psychoneurotic disorders.

In addition, the Board finds the veteran's disability picture 
for his PTSD does not warrant an evaluation in excess of 50 
percent under the revised criteria for rating mental 
disorders since November 7, 1996, the date the revised 
criteria came into effect.  The clinical evidence reveals 
that the veteran demonstrates some manifestations described 
in the criteria for a 70 percent evaluation under the revised 
criteria, (e.g., depressed mood and impaired impulse 
control).  The veteran, however, clearly does not exhibit 
most of the symptoms described therein.  For example, there 
is no evidence of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech characterized 
as intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; and neglect in personal appearance and 
hygiene.  While the veteran has described occasional panic 
attacks, it has not been alleged that they affect his ability 
to function independently, appropriately and effectively.  In 
fact, the veteran stated in his VA Form 9 that the panic 
attacks occurred infrequently.  Further, the veteran does not 
appear to be unable to establish and maintain effective 
relationships as a result of his PTSD, but, rather, has 
difficulty in doing so.  Thus, the preponderance of the 
evidence is against an initial evaluation in excess of 50 
percent for PTSD under the revised criteria.

In conclusion, the Board finds that the veteran's PTSD is 
most consistent with a 50 percent evaluation under both the 
former and the revised criteria for rating mental disorders 
since this disability was initially rated.  In reaching its 
decision, the Board finds, as did the RO, that the evidence 
of record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's PTSD has caused marked interference with 
his earning capacity or employment status (i.e., beyond that 
contemplated by the assigned 50 rating).  The veteran 
reported at his April 1998 examination that he was currently 
working as a truck driver, and no objective evidence has been 
submitted which would indicate that this disability has 
markedly interfered with his current employment.  Under these 
circumstances, the Board determines that further development 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell, 9 Vet. App. at 
239; Shipwash v. Brown, 8 Vet. App. at 227.



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 50 percent evaluation for post-
traumatic stress disorder is granted. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

